EXHIBIT 10.1

 

HERON LAKE BIOENERGY, LLC

 

SUBSCRIPTION AGREEMENT

INCLUDING INVESTMENT REPRESENTATIONS

 

THIS SUBSCRIPTION AGREEMENT is entered into and made on this 2nd day of July,
2010, by and between Heron Lake BioEnergy, LLC, a Minnesota limited liability
company with its principal executive office located at 91246 390th Avenue,
P.O. Box 198, Heron Lake, Minnesota 56137 (the “Company”), and Project Viking,
L.L.C., a Minnesota limited liability company, (“Subscriber”), effective as of
the date on which the Company accepts this Subscription Agreement by executing
the Acceptance form below.

 

W I T N E S S E T H

 

In consideration of the mutual promises contained herein, and other good and
valuable consideration, Subscriber hereby agrees, represents and warrants as
follows:

 

1.                                      Agreement of Subscription.

 

a.                                       Subscriber hereby subscribes to
purchase ** 3,103,449 ** Class A capital units of the Company (the “Units”),
which Units quantify membership interests in the Company, at a purchase price of
$1.45 per Unit, upon the terms and conditions as set forth in this Subscription
Agreement, for a Total Purchase Price for the Units of ** $4,500,001.05 **. 
(All capitalized terms used in this Subscription Agreement and not otherwise
defined herein shall have the meaning ascribed to such terms in the prospectus
of the Company dated September 17, 2004.)

 

b.                                      Upon the acceptance of this Subscription
Agreement, Subscriber agrees to deliver by wire transfer on the same business
day of the acceptance the amount of the Total Purchase Price for the Units (100%
payment is due upon Subscription).  Subscriber agrees that the Units shall be
governed by and that Subscriber is bound by the Company’s Member Control
Agreement dated effective September 23, 2004, as amended, (the “Member Control
Agreement”).  Subscriber acknowledges that Subscriber is a current member of the
Company and therefore has received a copy of the Member Control Agreement.

 

c.                                       This subscription is irrevocable.  The
Company will accept this subscription by having one of its officers countersign
this Subscription Agreement and return a copy of the signature page to you to
confirm acceptance.

 

d.                                      Upon acceptance, this Subscription
Agreement is binding on Subscriber, and the obligations of Subscriber hereunder
are unconditional.

 

e.                                       Subscriber acknowledges and agrees that
100% of Subscriber’s purchase price of the Units constitutes “AT-RISK” capital
and will not be placed into any type of escrow.  Immediately following
acceptance of this Subscription by the Company and tender of the payment for the
Units, the Company will use such funds for general working capital and other
corporate purposes, as determined by or under the direction of the Board of
Governors of the Company at its sole discretion.  Subscriber acknowledges that
there is no specified use of the funds from this subscription.

 

f.                                         Company acknowledges and agrees that,
as an inducement to Subscriber to subscribe for the purchase of Units, Company
will, within sixty (60) days of receipt of written request from Subscriber,
allow ICM, Inc. (“ICM”) at ICM’s sole cost and expense to enter upon Company’s
premises for a period of five (5) business days during normal business hours
(“Training Period”) and allow ICM to operate the plant alongside Company’s
operators in a joint effort to achieve optimal efficiencies with respect to
operations and emissions; and to train Company’s operators in a joint effort to
achieve optimal operations of the plant under sustainable operating conditions;
PROVIDED and ONLY upon the following conditions: (a) Company shall in all cases
maintain control

 

--------------------------------------------------------------------------------


 

and final authority over all operational decisions during such Training Period;
(b) at no time during such Training Period shall the plant be operated under
non-sustainable or unsafe operating conditions, meaning without limitation no
injections of dry sorbents (other than limestone) directly into the combustor
and no short term massive injections of dry sorbents into the baghouse; (c) all
such training and joint efforts by ICM shall be at absolutely no cost to Company
whatsoever; and (d) all such training and joint efforts shall not disrupt or
interfere with normal operations of the plant or other day-to-day business
activities of Company.

 

g.                                      Upon acceptance of this Subscription
Agreement and tender of full payment of the entire subscription amount, the
Company will issue the Units to Subscriber for the Units purchase hereunder and
issue a certificate to Subscriber for the Units purchased hereunder.  Subscriber
acknowledges and agrees that Subscriber is bound by the Company’s Articles of
Organization attached to the Company’s prospectus dated September 17, 2004 as
Appendix A (the “Articles”) and the Member Control Agreement.

 

2.                                      Representations and Warranties of
Subscriber.

 

In consideration of the Company’s offer to sell the Units, and in order to
induce the Company to sell the Units to Subscriber, Subscriber hereby represents
and warrants to the Company and its agents as follows:

 

a.                                       SEC Reporting Obligations; Information
About the Company and the Units.  Subscriber acknowledges that the Company is a
public reporting company under the Securities Exchange Act of 1934, and that
Subscriber has immediate reporting obligations under such Act of its purchase of
the Units hereunder, as a result of Subscriber’s ownership of membership
interests in the Company and the number of Units purchased.  Subscriber, or its
representative(s), has received, read and understands the business, financial
and operating information, and the risk factors affecting the Company and its
business and the value of the Units being purchased hereunder,  as described in
or set forth in the following reports and schedules filed by the Company with
the SEC (including all exhibits and financial statement schedules attached
thereto or included therewith): (1) FORM 10-K Annual Report filed pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “34’ Act”) for
the fiscal year ended October 31, 2009; (2) SCHEDULE 14A Definitive Proxy
Statement filed pursuant to Section 14(a) of the 34’ Act for the Annual Meeting
of Member held on march 18, 2010; and (3) FORM 10-Q Quarterly reports under
Section 13 or 15(d) of the Act for the fiscal quarters ended January 31, 2010
and April 30, 2010.  In addition, Subscriber acknowledges it has received the
Company’s unaudited, non-public, financial statements for May 31, 2010 and the
7-month period then ended, by reason of its appointees to the Company’s Board of
Governors.  Without limiting the foregoing, Subscriber acknowledges that the
Company is seeking a new air permit with the MPCA and the Company will remain
out of compliance with one or more covenants in its loan agreement with its
senior lenders.  There are no assurances that a new permit will be issued, that
the covenant(s) violations can be cured or that the Company will not violate
additional loan covenants in the near future, or that the Senior lenders will
not declare an event of default and exercise all of their rights and remedies
under the loan agreement if the Company cannot cure such defaults or
violations.  Subscriber, or its representative, has had an opportunity to
obtain, and has received, any additional information and has had an opportunity
to ask such questions of, and receive answers from, the Company or an agent or
representative of the Company, to the extent deemed necessary by Subscriber in
order to form a decision concerning an investment in the Company.  As a result,
Subscriber believes it has sufficient knowledge about the business, management
and financial affairs of the Company and the ethanol plant and the Company’s
planned use of the proceeds of this subscription, and the terms and conditions
of the purchase of Units contemplated hereby.

 

b.                                       High Degree of Risk.  Subscriber
realizes that an investment in the Units involves a high degree of risk,
including, but not limited to, the risks of receiving no return on the
investment and of losing Subscriber’s entire investment in the Company.

 

c.                                       Ability to Bear the Risk.  Subscriber
is able to bear the economic risk of investment in the Units, including the
total loss of such investment.

 

d.                                       No Market for Units; Restrictions on
Transfer.  Subscriber realizes that (i) there are substantial restrictions on
the transfer of the Units, both under the Securities Act and State Laws, as well
as under the Articles

 

2

--------------------------------------------------------------------------------


 

and the Member Control Agreement; (ii) there is not currently, and it is
unlikely that in the future there will exist, a public market for the Units; and
(iii) accordingly, for the above and other reasons, Subscriber may not be able
to liquidate an investment in the Units for an indefinite period.  Subscriber
realizes that the Units have not been registered for sale under the Securities
Act of 1933, as amended (the “Securities Act”) or applicable state securities
laws (the “State Laws”).  Subscriber acknowledges and agrees that the Units may
be sold only pursuant to registration under the Securities Act and State Laws,
or an opinion of counsel acceptable to the Company that such registration is not
required, and in accordance with the Articles and the Member Control Agreement.

 

e.                                       Suitability.  Subscriber believes that
the investment in the Units is suitable for the undersigned based upon
Subscriber’s investment objectives and financial needs, and Subscriber has
adequate means for providing for his, her or its current financial needs and
personal contingencies and has no need for liquidity of investment with respect
to the Units.  Subscriber has such knowledge and experience in financial and
business matters that he, she or it is capable of evaluating the merits and
risks of an investment in the Units or Subscriber has obtained, to the extent
Subscriber deems necessary, his, her or its own professional advice with respect
to the risks inherent in the investment in the Units, and the suitability of the
investment in the Units in light of Subscriber’s financial condition and
investment needs.

 

f.                                         Investment Intent.  Subscriber has
been advised that the Units are not being registered under the Securities Act or
the relevant State Laws but are being offered and sold pursuant to exemptions
from such laws and that the Company’s reliance upon such exemptions is
predicated in part on Subscriber’s representations to it as contained herein. 
Subscriber represents and warrants that the Units are being purchased for
Subscriber’s own account and for Subscriber’s investment and without the
intention of reselling or redistributing the same, that Subscriber has made no
agreement with others regarding any of the Units and that Subscriber’s financial
condition is such that it is not likely that it will be necessary to dispose of
any of the Units in the foreseeable future.  Subscriber is aware that, in the
view of the Securities and Exchange Commission, a purchase of the Units with an
intent to resell by reason of any foreseeable specific contingency or
anticipated change in market values, or any change in the condition of the
Company, or in connection with a contemplated liquidation or settlement of any
loan obtained for the acquisition of the Units and for which the Units were
pledged as security, would represent an intent inconsistent with the
representations set forth above.  Subscriber further represents and agrees that
if, contrary to the foregoing stated intentions, Subscriber should later desire
to dispose of or transfer any of the Units in any manner, he, she or it shall
not do so without first obtaining the consent of the Company as required by the
Company’s Articles and the Member Control Agreement and (i) the opinion of
counsel satisfactory to the Company that such proposed disposition or transfer
lawfully may be made without the registration of the Units pursuant to the
Securities Act and applicable State Laws, or (ii) such registration (it being
expressly understood that the Company shall not have any obligation to register
such Units for such purpose).

 

g.                                      Brokers or Finders.  Subscriber has not
taken any action that will cause the Company to incur, directly or indirectly,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Subscription Agreement.

 

h.                                      Tax Liability.  Subscriber has reviewed
with Subscriber’s own tax advisors the tax consequences of this investment and
the transactions contemplated by this Subscription Agreement, and has and will
rely solely on such advisors and not on any statements or representations of the
Company or any of its agents.  Subscriber understands that Subscriber (and not
the Company) shall be responsible for Subscriber’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Subscription Agreement.

 

i.                                         Residency.  Subscriber has its
principal place of business in the following State:

 

Minnesota.

 

3

--------------------------------------------------------------------------------


 

3.                                      Accredited Status.

 

SECTION 3 IS REQUIRED IN CONNECTION WITH THE EXEMPTIONS FROM THE SECURITIES ACT
AND STATE LAWS BEING RELIED ON BY THE COMPANY WITH RESPECT TO THE OFFER AND SALE
OF THE UNITS.  SUBJECT TO SECURITIES LAWS REQUIREMENTS, ALL FINANCIAL
INFORMATION IN SECTION 3 WILL BE KEPT CONFIDENTIAL, AND WILL BE REVIEWED ONLY BY
THE COMPANY AND ITS COUNSEL, EXCEPT AS DISCLOSURE MAY BE REQUIRED OR COMPELLED
UNDER APPLICABLE SECURITIES LAWS.  The undersigned agrees to furnish any
additional information that the Company or its counsel deems reasonably
necessary in order to verify the responses set forth below.

 

Subscriber represents and warrants as follows (EACH SUBSCRIBER MUST COMPLETE.
PLEASE CHECK ALL THAT APPLY — YOU MUST BE AN ACCREDITED INVESTOR TO PURCHASE THE
UNITS):

 

INDIVIDUALS

 

o                                    (a)                                 
Subscriber (hereinafter in this Section 3, “the undersigned”) is an individual
with a net worth, or a joint net worth together with his or her spouse, in
excess of $1,000,000.  (In calculating net worth, you may include equity in
personal property and real estate, including your principal residence, cash,
short-term investments, stock and securities.  Equity in personal property and
real estate should be based on the fair market value of such property minus debt
secured by such property.)

 

o                                    (b)                                 The
undersigned is an individual that had an individual income in excess of $200,000
in each of the prior two years and reasonably expects an income in excess of
$200,000 in the current year.

 

o                                    (c)                                  The
undersigned is an individual that had with his/her spouse joint income in excess
of $300,000 in each of the prior two years and reasonably expects joint income
in excess of $300,000 in the current year.

 

o                                    (d)                                 The
undersigned is a director or executive officer or general partner (or its
equivalent) of the Company.

 

ENTITIES

 

x                                  (e)                                  The
undersigned, if other than an individual, is an entity all of whose equity
owners meet one of the tests set forth in (a) through (d) above.  (If relying on
this category alone, each equity owner must complete a separate copy of this
Subscription Agreement.)

 

o                                    (f)                                    The
undersigned is an entity, and is an “Accredited Investor” as defined in
Rule 501(a) of Regulation D under the Securities Act.  This representation is
based on the following (check one or more, as applicable):

 

o                                    (i)            The undersigned (or, in the
case of a trust, the undersigned trustee) is a bank or savings and loan
association as defined in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the
Securities Act acting either in its individual or fiduciary capacity.

 

o                                    (ii)           The undersigned is an
insurance company as defined in Section 2(13) of the Securities Act.

 

o                                    (iii)          The undersigned is an
investment company registered under the Investment Company Act of 1940 or a
business development Company as defined in Section 2(a)(48) of that Act.

 

4

--------------------------------------------------------------------------------


 

o                                    (iv)                              The
undersigned is a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

o                                    (v)                                 The
undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 and either (check one or more,
as applicable):

 

o                                    (aa)                            the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
Company, or registered investment adviser; or

 

o                                    (bb)                          the employee
benefit plan has total assets in excess of $5,000,000; or

 

o                                    (cc)                            the plan is
a self-directed plan with investment decisions made solely by persons who are
“Accredited Investors” as defined under the Securities Act.

 

o                                    (vi)                              The
undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

x                                  (vii)                           The
undersigned has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring securities of the Company and is one or more of
the following (check one or more, as appropriate):

 

o                                    (aa)                            an
organization described in Section 501(c)(3) of the Internal Revenue Code; or

 

o                                    (bb)                          a corporation
or limited liability company; or

 

o                                    (cc)                            a
Massachusetts or similar business trust; or

 

x                                  (dd)                          a partnership.
(LLC)

 

o                                    (viii)                        The
undersigned is a trust with total assets exceeding $5,000,000, which was not
formed for the specific purpose of acquiring securities of the Company and whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the investment in the Units.

 

4.                                      Entities.

 

If Subscriber is an entity, the individual signing on behalf of such entity and
the entity jointly and severally agree and certify that:

 

a.                                       if entity is accredited solely by
reason of the category described in Section 3(f)(vii) or (viii) above, then the
undersigned entity was not organized for the specific purpose of acquiring the
Units; and

 

b.                                      this Subscription Agreement has been
duly authorized by all necessary action on the part of the undersigned entity,
has been duly executed by an authorized officer or representative of the
undersigned entity, and each is a legal, valid, and binding obligation of the
undersigned entity enforceable in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

5.                                      Relationship to Brokerage Firms.

 

(Please answer the following questions by checking the appropriate response.)

 

a.                                       o  YES  x  NO:  Are you a director,
officer, partner, branch manager, registered representative, employee,
shareholder of, or similarly related to or employed by a brokerage firm?

 

b.                                      o  YES  x  NO:  Is your spouse, father,
mother, father-in-law, mother-in-law, or any of your brothers, sisters,
brothers-in-law, sisters-in-law or children, or any relative which you support,
a director, officer, partner, branch manager, registered representative,
employee, shareholder of, or similarly related to or engaged by, a brokerage
firm?

 

c.                                       o  YES  x  NO:  Does Subscriber own
voting securities of any brokerage firm?

 

d.                                      o  YES  x  NO:  If the undersigned is an
entity, is any director, officer, partner or 5% owner of the undersigned also a
director, officer, partner, branch manager, registered representative, employee,
shareholder of, or similarly related to or employed by, a brokerage firm?

 

e.                                       If the answer to any of the above items
is “YES”, please supply details below:  N/A

 

6.                                      Securities Law Exemptions.

 

Subscriber acknowledges that the offer and sale of the Units has not been
registered under the Securities Act, or any state securities laws and that
the Company will offer and sell the Units and the Units will be issued to
Subscriber in reliance on exemptions from the registration requirements of the
Securities Act and exemptions under applicable state securities laws and in
reliance on the representations, warranties and agreements made by Subscriber
herein.

 

7.                                      Restrictive Legend.

 

In addition to the restrictions to transfer on the Units contained in the
Articles and Member Control Agreement, and any corresponding restrictive legends
required thereunder, Subscriber also agrees that the Company shall place a
restrictive legend on any statement of interest prepared by the Company with
respect to the Units containing substantially the following language:

 

The securities represented by this statement have not been registered under the
Securities Act of 1933, as amended (the “Act”) or under applicable state
securities laws and are also subject to a Subscription and Investment
Representation Agreement.  The securities may not be sold, transferred or
pledged in the absence of such registration, unless pursuant to an exemption
from the registration requirements of the Act and applicable state securities
laws.  The Company reserves the right to require an opinion of counsel
satisfactory to it before effecting any transfer of the securities.

 

8.                                      Miscellaneous.

 

a.                                       Survival of Representations and
Warranties; Indemnification.  Subscriber understands the meaning and legal
consequences of the agreements, representations and warranties contained herein,
agrees that such agreements, representations and warranties shall survive and
remain in full force and effect after the execution hereof and payment for the
Units, and further agrees to indemnify and hold harmless the Company and each
current and future employee, agent and member of the Company from and against
any and all loss, damage or liability due to, or arising out of, a breach of any
agreement, representation or warranty of the undersigned contained herein.

 

6

--------------------------------------------------------------------------------


 

b.                                       No Assignment or Revocation; Binding
Effect.  Neither this Subscription Agreement, nor any interest herein, shall be
assignable by Subscriber without prior written consent of the Company. 
Subscriber hereby acknowledges and agrees that Subscriber is not entitled to
cancel, terminate or revoke this Subscription Agreement and that it shall
survive the death, incapacity, dissolution or bankruptcy of Subscriber.  The
provisions of this Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.

 

c.                                       Choice of Law.  This Subscription
Agreement shall be construed and interpreted in accordance with Minnesota law,
without regard to its choice of law or conflicts of law provisions.

 

d.                                       Issue Date of Units.  Upon acceptance
of this Subscription Agreement by the Company, the issuance of the Units
subscribed for hereunder shall be the date of acceptance and full tender of the
purchase price by Subscriber.

 

9.                                      Representations and Warranties of the
Company.

 

In consideration of Subscriber’s agreement to purchase the Units, the Company
represents and warrants to Subscriber as follows:

 

a.                                       Existence.  The Company is a duly
organized and validly existing limited liability company under the laws of the
State of Minnesota.

 

b.                                       Good Standing.  The Company is in good
standing under the laws of the State of Minnesota and there are no proceedings
or actions pending to limit or impair any of its powers, rights, privileges, or
to dissolve it.

 

c.                                       Due Authorization and Approval.  The
execution and delivery of this Subscription Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by proper
corporate action of the Company.

 

d.                                       Units.  Upon receipt of full payment
for the Units, the Units shall be duly authorized, fully-paid, validly issued
and non-assessable Class A Units of the Company.

 

e.                                       Additional Issuance Price.  The per
unit price of $1.45 per unit for the Units purchased hereunder will equate to
the same pricing for any additional equity raised in any member offering
commenced on or before December 31, 2010.

 

f.                                         Management Review Report.  The
Company agrees to provide Subscriber with a copy of the written report of the
consultant retained by the Company to conduct a complete review of the Company’s
risk management, marketing, operations and financial systems and procedures,
provided the Company and Subscriber have entered into a mutually acceptable
confidentiality and nondisclosure and nonuse agreement regarding such report in
advance of Subscriber’s receipt thereof.

 

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * *

 

[the rest of this page left blank intentionally]

 

7

--------------------------------------------------------------------------------


 

SIGNATURE

 

 

/s/ Ron Fagen

 

Subscriber (Signature)

 

 

 

 

 

Project Viking, LLC

 

Print Name of Subscriber

 

 

 

 

 

Ron Fagen, Managing Member

 

Name and Title of Signatory (for entities)

 

 

 

Address:

 

501 W. Hwy. 212

PO Box 159

Granite Falls, MN 56241

 

NOTE:   Please be certain to complete the Subscriber Information Page attached
hereto and, if Subscriber is an entity, the attached Certificate of Signatory.

 

ACCEPTANCE OF SUBSCRIPTION

 

The Company hereby accepts the subscription evidenced by this Subscription
Agreement including Investment Representations as of the 2nd day of July, 2010.

 

 

 

HERON LAKE BIOENERGY, LLC

 

 

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

 

 

 

 

Its:

CEO

 

8

--------------------------------------------------------------------------------


 

SUBSCRIBER INFORMATION

 

[omitted and available to the Securities and Exchange Commission upon request]

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Units are being subscribed for by an Entity)

 

I, Ron Fagen, am the Managing Member of Project Viking, LLC (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of this Subscription Agreement and to purchase and hold the
Units pursuant to the Company’s Articles and the Member Control Agreement, and
to act on behalf of the Entity with respect to any actions or consents of the
Entity required thereunder or this Subscription Agreement.  I further certify
that this Subscription Agreement and such actions or consents been duly and
validly executed on behalf of the Entity and each constitutes a legal and
binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand hereto this 2nd day of July, 2010.

 

 

 

/s/ Ron Fagen

 

(Signature)

 

 

 

 

 

Managing Member

 

(Title)

 

 

 

 

 

Ron Fagen

 

(Please Print Name)

 

9

--------------------------------------------------------------------------------